Exhibit 10.1

 

FORM OF
REDDY ICE HOLDINGS, INC.
RESTRICTED SHARE UNIT AGREEMENT

 

THIS AGREEMENT, dated as of                     , 2005, between Reddy Ice
Holdings, Inc. (the “Company”), a Delaware corporation, and
                               (the “Employee”).

 

WHEREAS, the Employee has been granted the following award under the Company’s
2005 Long Term Incentive and Share Award Plan (the “Plan”);

 

NOW, THEREFORE, in consideration of the premises and mutual covenants contained
herein, and for other good and valuable consideration, the parties hereto agree
as follows.

 


1.                                       AWARD OF RESTRICTED SHARE
UNITS.  PURSUANT TO THE PROVISIONS OF THE PLAN, THE TERMS OF WHICH ARE
INCORPORATED HEREIN BY REFERENCE, THE EMPLOYEE IS HEREBY AWARDED
                             RESTRICTED SHARE UNITS (THE “RSUS”), SUBJECT TO THE
TERMS AND CONDITIONS OF THE PLAN AND THOSE HEREIN SET FORTH.  THE RSUS ARE
GRANTED AS OF                     , 2005 (THE “DATE OF GRANT”).  EACH RSU SHALL
REPRESENT THE RIGHT TO RECEIVE ONE SHARE ON THE TERMS, AND SUBJECT TO THE
CONDITIONS, SET FORTH HEREIN AND IN THE PLAN.  CAPITALIZED TERMS USED HEREIN AND
NOT DEFINED SHALL HAVE THE MEANINGS SET FORTH IN THE PLAN.  IN THE EVENT OF ANY
CONFLICT BETWEEN THIS AGREEMENT AND THE PLAN, THE PLAN SHALL CONTROL.


 


2.                                       TERMS AND CONDITIONS.  IT IS UNDERSTOOD
AND AGREED THAT THE AWARD OF RSUS EVIDENCED HEREBY IS SUBJECT TO THE FOLLOWING
TERMS AND CONDITIONS:


 


(A)                                TIME VESTING.  SUBJECT TO SECTION 2(F) BELOW,
50% OF THE RSUS (THE “TIME VESTED RSUS”) WILL VEST IN FOUR EQUAL ANNUAL
INSTALLMENTS BEGINNING ON AUGUST 12, 2006 AND CONTINUING ON AUGUST 12 OF EACH OF
THE FOLLOWING THREE YEARS, PROVIDED THE EMPLOYEE DOES NOT HAVE A TERMINATION OF
SERVICE PRIOR TO THE APPLICABLE VESTING DATE.


 


(B)                               PERFORMANCE VESTING.  SUBJECT TO
SECTION 2(F) BELOW, THE REMAINING 50% OF THE RSUS (THE “PERFORMANCE VESTED
RSUS”) WILL VEST IN FOUR EQUAL ANNUAL INSTALLMENTS BEGINNING ON AUGUST 12, 2006
AND CONTINUING ON AUGUST 12 OF EACH OF THE FOLLOWING THREE YEARS, PROVIDED THE
EMPLOYEE DOES NOT HAVE A TERMINATION OF SERVICE PRIOR TO THE APPLICABLE VESTING
DATE AND THE APPLICABLE PERFORMANCE CONDITION (AS DEFINED BELOW) FOR THE
PERFORMANCE PERIOD IMMEDIATELY PRECEDING THE VESTING DATE IS MET. 
NOTWITHSTANDING THE FOREGOING, IF THE DETERMINATION OF WHETHER THE APPLICABLE
PERFORMANCE CONDITION HAS BEEN MET IS NOT MADE BY AUGUST 12 IMMEDIATELY
FOLLOWING THE PERFORMANCE PERIOD, THE VESTING DATE SHALL BE THE DATE THE
DETERMINATION IS MADE.  EACH PERFORMANCE PERIOD WILL BEGIN ON JULY 1 AND END ON
JUNE 30.


 


(C)                                PERFORMANCE CONDITION.  THE APPLICABLE
PERFORMANCE CONDITION FOR A PERFORMANCE PERIOD WILL BE THE AMOUNT OF THE
COMPANY’S EARNED DISTRIBUTABLE CASH PER

 

--------------------------------------------------------------------------------


 


SHARE SET FORTH ON APPENDIX A HERETO FOR THE PERFORMANCE PERIOD.   EARNED
DISTRIBUTABLE CASH WILL BE THE EXCESS OF EBITDA (AS DEFINED IN THE AMENDED AND
RESTATED CREDIT AGREEMENT BETWEEN REDDY ICE GROUP, INC. AND VARIOUS FINANCIAL
INSTITUTIONS AND OTHER PERSONS DATED AS OF AUGUST 9, 2005 (THE “CREDIT
AGREEMENT”)) MINUS AN AMOUNT EQUAL TO THE SUM OF THE COMPANY’S NET CAPITAL
EXPENDITURES AND CASH INTEREST PAYMENTS, AND EARNED DISTRIBUTABLE CASH PER SHARE
WILL BE SUCH EXCESS DIVIDED BY THE NUMBER OF SHARES OUTSTANDING AT THE END OF
THE PERFORMANCE PERIOD.  FOR PURPOSES OF THIS CALCULATION, EBITDA, NET CAPITAL
EXPENDITURES, INTEREST PAYMENTS AND NUMBER OF SHARES SHALL EACH BE DETERMINED ON
A PRO FORMA BASIS TAKING INTO ACCOUNT ACQUISITIONS AND DISPOSITIONS, AND CAPITAL
EXPENDITURES AND ACQUISITIONS WILL BE AS DEFINED IN THE CREDIT AGREEMENT. 
NOTWITHSTANDING THE FOREGOING, IN THE EVENT THAT THERE IS A MATERIAL CHANGE IN
THE COMPANY’S BUSINESS STRATEGY AS IT RELATES TO CAPITAL EXPENDITURES OR DEBT
STRUCTURE, THE COMMITTEE SHALL HAVE THE AUTHORITY TO MODIFY THE APPLICABLE
PERFORMANCE CONDITIONS, IN GOOD FAITH AND IN CONSULTATION WITH MANAGEMENT, IN
ORDER TO REFLECT SUCH CHANGE.  THE DETERMINATION OF COMPANY’S EARNED
DISTRIBUTABLE CASH PER SHARE FOR EACH PERFORMANCE PERIOD WILL BE MADE BY THE
COMMITTEE IN GOOD FAITH, AND, ABSENT MANIFEST ERROR, SUCH DETERMINATION SHALL BE
BINDING ON THE EMPLOYEE.


 


(D)                               DISTRIBUTION OF SHARES.  THE SHARES SUBJECT TO
A VESTED RSU SHALL BE TRANSFERRED TO THE EMPLOYEE ON THE FIFTH (5TH) BUSINESS
DAY FOLLOWING THE APPLICABLE VESTING DATE OF THE RSU.


 


(E)                                DIVIDEND EQUIVALENTS.  THE EMPLOYEE SHALL NOT
BE ENTITLED TO RECEIVE DIVIDENDS ON, OR VOTE, ANY SHARES IN RESPECT OF AN RSU
PRIOR TO THE TRANSFER OF THE SHARES TO THE EMPLOYEE AFTER A VESTING DATE AS SET
FORTH IN SECTION 2(D) ABOVE.  NOTWITHSTANDING THE FOREGOING, IF THE AMOUNT OF
EARNED DISTRIBUTABLE CASH PER SHARE FOR A PERFORMANCE PERIOD EXCEEDS THE
TARGETED AMOUNT (AS SET FORTH IN APPENDIX A HERETO) FOR A SUBSEQUENT PERFORMANCE
PERIOD, DIVIDEND EQUIVALENT PAYMENTS WILL BE MADE WITH RESPECT TO THE PORTION OF
THE RSU SUBJECT TO VESTING IMMEDIATELY FOLLOWING, AND AS A RESULT OF THE
PERFORMANCE IN, SUCH SUBSEQUENT PERFORMANCE PERIOD (THE “DIVIDEND SHARES”).  THE
DIVIDEND EQUIVALENT PAYMENTS WILL BE EQUAL TO THE AMOUNT OF THE DIVIDENDS
ACTUALLY PAID DURING SUCH SUBSEQUENT PERFORMANCE PERIOD ON A NUMBER OF SHARES
EQUAL TO THE DIVIDEND SHARES, AND SUCH DIVIDEND EQUIVALENT PAYMENTS WILL BE MADE
AT THE TIME SUCH DIVIDENDS ARE PAID ON THE SHARES.


 


(F)                                  ACCELERATED VESTING.


 


(I)           NOTWITHSTANDING ANY PROVISION OF THIS AGREEMENT TO THE CONTRARY,
THE TIME VESTED RSUS AND THE PERFORMANCE VESTED RSUS WILL IMMEDIATELY VEST IN
FULL, AND SHARES SUBJECT TO THE RSUS WILL BE TRANSFERRED TO THE EMPLOYEE, ON THE
DATE OF A CHANGE IN CONTROL.


 


(II)        NOTWITHSTANDING ANY PROVISION OF THIS AGREEMENT TO THE CONTRARY, IF
THE EMPLOYEE HAS A WRITTEN EMPLOYMENT AGREEMENT WITH THE COMPANY PROVIDING FOR
SEVERANCE PAYMENTS IN THE EVENT OF A TERMINATION BY THE COMPANY WITHOUT CAUSE
AND/OR TERMINATION BY THE EMPLOYEE FOR GOOD REASON, IN THE EVENT THE EMPLOYEE’S
EMPLOYMENT TERMINATES AND SEVERANCE BENEFITS ARE PAYABLE UNDER THE EMPLOYMENT
AGREEMENT, THE EMPLOYEE’S TIME VESTED RSUS WILL

 

2

--------------------------------------------------------------------------------


 


VEST, AND SHARES SUBJECT TO SUCH VESTED TIME VESTED RSUS WILL BE TRANSFERRED TO
THE EMPLOYEE, AT THE TIME OF SUCH TERMINATION OF EMPLOYMENT TO THE EXTENT SUCH
TIME VESTED RSUS WOULD HAVE VESTED IF THE EMPLOYEE’S EMPLOYMENT HAD CONTINUED
THROUGH THE END OF THE SEVERANCE PERIOD PROVIDED FOR IN HIS OR HER EMPLOYMENT
AGREEMENT.


 


(G)                               TERMINATION OF SERVICE; FORFEITURE OF UNVESTED
SHARES.  EXCEPT AS OTHERWISE PROVIDED IN SECTION 2(F)(II) ABOVE, IN THE EVENT OF
TERMINATION OF SERVICE OF THE EMPLOYEE PRIOR TO THE DATE THE RSUS OTHERWISE
BECOME VESTED, THE UNVESTED PORTION OF THE RSUS SHALL IMMEDIATELY BE FORFEITED
BY THE EMPLOYEE AND BECOME THE PROPERTY OF THE COMPANY.


 


(H)                               NO TRANSFER.  THE EMPLOYEE SHALL HAVE NO RIGHT
TO TRANSFER, PLEDGE, HYPOTHECATE OR OTHERWISE ENCUMBER THE RSUS.


 


(I)                                   NO RIGHT TO CONTINUED EMPLOYMENT.  THIS
AWARD OF RSUS SHALL NOT CONFER UPON THE EMPLOYEE ANY RIGHT WITH RESPECT TO
CONTINUANCE OF EMPLOYMENT BY THE COMPANY NOR SHALL IT INTERFERE WITH THE RIGHT
OF THE COMPANY TO TERMINATE THE EMPLOYEE’S EMPLOYMENT AT ANY TIME.


 


(J)                                   ANTIDILUTION ADJUSTMENTS.  IN THE EVENT
THAT THE COMMITTEE SHALL DETERMINE THAT ANY DIVIDEND IN SHARES,
RECAPITALIZATION, SHARE SPLIT, RESERVE SPLIT, REORGANIZATION, MERGER,
CONSOLIDATION, SPIN-OFF, COMBINATION, REPURCHASE, OR SHARE EXCHANGE, OR OTHER
SIMILAR CORPORATE TRANSACTION OR EVENT, AFFECTS THE SHARES SUCH THAT AN
ADJUSTMENT IS APPROPRIATE IN ORDER TO PREVENT DILUTION OR ENLARGEMENT OF THE
RIGHTS OF THE EMPLOYEE UNDER THIS AGREEMENT, THEN THE COMMITTEE SHALL MAKE SUCH
EQUITABLE CHANGES OR ADJUSTMENTS AS IT DEEMS APPROPRIATE, AND, IN SUCH MANNER AS
IT MAY DEEM EQUITABLE, ADJUST THE NUMBER IN KIND OF SHARES, OTHER SECURITIES OR
OTHER CONSIDERATION ISSUED OR ISSUABLE IN RESPECT OF THE OUTSTANDING RSUS.


 


3.                                       TRANSFER OF SHARES.  THE SHARES
DELIVERED HEREUNDER, OR ANY INTEREST THEREIN, MAY BE SOLD, ASSIGNED, PLEDGED,
HYPOTHECATED, ENCUMBERED, OR TRANSFERRED OR DISPOSED OF IN ANY OTHER MANNER, IN
WHOLE OR IN PART, ONLY IN COMPLIANCE WITH THE TERMS, CONDITIONS AND RESTRICTIONS
AS SET FORTH IN THE GOVERNING INSTRUMENTS OF THE COMPANY, APPLICABLE FEDERAL AND
STATE SECURITIES LAWS OR ANY OTHER APPLICABLE LAWS OR REGULATIONS AND THE TERMS
AND CONDITIONS HEREOF.


 


4.                                       WITHHOLDING.  PRIOR TO THE TRANSFER OF
SHARES HEREUNDER, THE EMPLOYEE SHALL PAY TO THE COMPANY OR MAKE ARRANGEMENTS
SATISFACTORY TO THE COMMITTEE REGARDING PAYMENT OF ANY FEDERAL, STATE, LOCAL OR
FOREIGN TAXES OF ANY KIND REQUIRED BY LAW TO BE WITHHELD AT SUCH TIME WITH
RESPECT TO THE RSUS AND THE COMPANY SHALL, TO THE EXTENT PERMITTED OR REQUIRED
BY LAW, HAVE THE RIGHT TO DEDUCT FROM ANY PAYMENT OF ANY KIND OTHERWISE DUE TO
THE EMPLOYEE, FEDERAL, STATE, LOCAL AND FOREIGN TAXES OF ANY KIND REQUIRED BY
LAW TO BE WITHHELD AT SUCH TIME.  IF PERMITTED BY THE COMMITTEE, THE EMPLOYEE
MAY ELECT TO HAVE THE COMPANY WITHHOLD SHARES TO PAY ANY APPLICABLE WITHHOLDING
TAXES RESULTING FROM THE RSUS, IN ACCORDANCE WITH ANY RULES OR REGULATIONS OF
THE COMMITTEE THEN IN EFFECT.


 


5.                                       REFERENCES.  REFERENCES HEREIN TO
RIGHTS AND OBLIGATIONS OF THE EMPLOYEE SHALL APPLY, WHERE APPROPRIATE, TO THE
EMPLOYEE’S LEGAL REPRESENTATIVE OR ESTATE WITHOUT REGARD TO

 

3

--------------------------------------------------------------------------------


 


WHETHER SPECIFIC REFERENCE TO SUCH LEGAL REPRESENTATIVE OR ESTATE IS CONTAINED
IN A PARTICULAR PROVISION OF THIS AGREEMENT.


 


6.                                       NOTICES.  ANY NOTICE REQUIRED OR
PERMITTED TO BE GIVEN UNDER THIS AGREEMENT SHALL BE IN WRITING AND SHALL BE
DEEMED TO HAVE BEEN GIVEN WHEN DELIVERED PERSONALLY OR BY COURIER, OR SENT BY
CERTIFIED OR REGISTERED MAIL, POSTAGE PREPAID, RETURN RECEIPT REQUESTED, DULY
ADDRESSED TO THE PARTY CONCERNED AT THE ADDRESS INDICATED BELOW OR TO SUCH
CHANGED ADDRESS AS SUCH PARTY MAY SUBSEQUENTLY BY SIMILAR PROCESS GIVE NOTICE
OF:


 

If to the Company:

 

Reddy Ice Holdings, Inc.
8750 North Central Expressway
Suite 1800
Dallas, TX  75231
Attn.:  Steve Janusek

 

If to the Employee:

 

At the Employee’s most recent address shown on the Company’s corporate records,
or at any other address which the Employee may specify in a notice delivered to
the Company in the manner set forth herein.

 


7.                                       GOVERNING LAW.  THIS AGREEMENT SHALL BE
GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF NEW YORK, WITHOUT
GIVING EFFECT TO PRINCIPLES OF CONFLICT OF LAWS.


 


8.                                       SECTION 409A.  IT IS INTENDED THAT THIS
AGREEMENT AND THE RSUS WILL COMPLY WITH SECTION 409A OF THE CODE (AND ANY
REGULATIONS AND GUIDELINES ISSUED THEREUNDER) TO THE EXTENT THE AGREEMENT AND
RSUS ARE SUBJECT THERETO, AND THE AGREEMENT AND RSUS SHALL BE INTERPRETED ON A
BASIS CONSISTENT WITH SUCH INTENT.  IF AN AMENDMENT OF THE AGREEMENT IS
NECESSARY IN ORDER FOR IT AND THE RSUS TO COMPLY WITH SECTION 409A, THE
COMMITTEE MAY SO AMEND THE AGREEMENT.  ANY SUCH AMENDMENT SHALL BE MADE WITH A
VIEW TOWARD PRESERVING THE ORIGINAL INTENT OF THE PARTIES, TO THE EXTENT
REASONABLY POSSIBLE.


 


9.                                       COUNTERPARTS.  THIS AGREEMENT MAY BE
EXECUTED IN TWO COUNTERPARTS, EACH OF WHICH SHALL CONSTITUTE ONE AND THE SAME
INSTRUMENT.

 

4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first above written.

 

 

REDDY ICE HOLDINGS, INC.

 

 

 

 

 

By:

 

 

 

 

 

 

 

 

 

 

Employee

 

5

--------------------------------------------------------------------------------


 

APPENDIX A

 

--------------------------------------------------------------------------------

 